Citation Nr: 1338250	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to February 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes at the outset the Veteran's representative's request to remand the issues of entitlement to service connection for hearing loss and tinnitus pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, in his June 2010 notice of disagreement, the Veteran did not express dissatisfaction or disagreement with the rating decision concerning either of those issues and they are therefore not properly before the Board at this time.  38 C.F.R. § 20.201 (the specific determinations with which the claimant disagrees must be identified); see also Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a low back disorder was denied in a June 2003 rating decision.  The Veteran was notified of the decision and did not submit a notice of disagreement.

2.  Evidence received since the June 2003 rating decision includes medical evidence of a possible current disability and lay statements linking such a disability to an in-service accident.

3.  Evidence received since the June 2003 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for low back disorder.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The Veteran's initial claim was denied in a June 2003 rating decision on the grounds that "no permanent residual or chronic disability subject to service connection is shown by service medical records or evidence following service."  

An appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

The Veteran did not file a notice of disagreement with the June 2003 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2009, the Veteran submitted a claim for "residuals of total back injury," which was interpreted as a request to reopen his initial claim.  The claim to reopen was denied in a January 2010 rating decision for failure to submit new and material evidence.  

Since the June 2003 rating decision, new evidence has been received including private medical records, private chiropractic records, police reports and VA treatment records.  

VA treatment records from March 2006 note the Veteran suffering from upper and lower back pain.  In October 2009, the Veteran complained of pain in his middle back while lifting.  A February 2011 VA spinal examination notes the Veteran's total thoracolumbar range of motion (ROM) to be 228 degrees with evidence of pain on active motion and upon repetitive motion.  The VA treatment records combined with the results of the February 2011 VA examination provide medical evidence suggestive of a current disability.   

Furthermore, in his June 2010 notice of disagreement the Veteran proffered lay evidence of a possible nexus to an in-service injury, contending that he has had constant pain in his back ever since a motor vehicle accident in service in June 2001.

The totality of the evidence received since June 2003 relates to an unestablished fact necessary to substantiate the Veteran's claim and bears a reasonable possibility of substantiating the claim.  Shade supra.  The Board therefore finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for lumbar strain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran's service treatment records (STRs) show that he was involved in a motor vehicle accident in June 2001.  The Veteran's STRs also show that he complained of back pain both before and after the accident.  As mentioned above, the Veteran claims that his back pain has been constant since the accident.  An April 2003 VA examination diagnosed the Veteran with chronic and intermittently acute lumbar strain secondary to the accident.  While the most recent VA examination report in February 2011 does not contain a specific diagnosis concerning the Veteran's thoracolumbar spine, the limited ROM is suggestive of a current disability.  The Board notes that the Veteran has been involved in multiple motor vehicle accidents since service, occurring in July 2003, March 2004, August 2005 and February 2006.  However, an examination is required in order to determine the current diagnosis and the degree to which it may related to his in-service complaints.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine whether the Veteran suffers from a current back disability and its relationship to service. The Veteran's claims file should be made available to, and reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be conducted, and the examiner is requested to provide a specific opinion as to:

a.)  Whether it is as least as likely as not that the Veteran suffers from a current back disability and if so;

b.)  Whether it is at least as likely as not that the Veteran's current back disability is related to or had its onset during service.

The examiner should provide an explanation for all elements of his/her opinion, noting the in-service complaints together with the post service motor vehicle accidents.  

3.  Then readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


